DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 2 and 15 are objected to because of the following informalities:  Claim 2 recites regarding R1, “hydrocarbon group which may contain which may contain”. The second “which may contain” should be omitted. Claim 15 recites “EB or EUV” but should instead recite “electron beam or extreme ultraviolet”. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 7, 8, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kamabuchi et al. (JP2012137750). Translation attached.
Kamabuchi et al. teaches the (positive) resist composition of the present invention has an acid-unstable group and is insoluble or sparingly soluble in an alkaline aqueous solution, and is in an alkaline aqueous solution due to the action of the acid. A soluble resin, an acid generator, and a compound represented by the following formula (I) [0018] (claims 1, 4, and 8):

    PNG
    media_image1.png
    103
    308
    media_image1.png
    Greyscale
[0019] wherein R1-R4 is an alkyl group having 1 to 20 carbon atoms, an alkenyl group having 2 to 20 carbon atoms, or a saturated cyclic hydrocarbon group having 3 to 20 carbon atoms which each may have a substituent and A1 is an alkyl halide group having 1 to 6 carbon atoms [0019] which is equivalent to a quencher comprising an ammonium salt of carboxylic acid having an iodine or bromine-substituted hydrocarbyl group of instant claim 1, specifically represented by formula (1) of instant claim 2 when R2-R5 are C1-20 hydrocarbyl groups, X2 is a single bond, m1 is 1, X1 is a single bond, R1 is a C1-C6 (m2+1)-valent aliphatic hydrocarbon group, m2 is 1-3, and XBI is iodine or bromine. Although Kamabuchi et al. teaches fluorinated alkyl is particularly preferable [0023], Kamabuchi et al. does not teach away from the selection of any other halide such as iodine or bromine as instantly claimed. A genus may be so small that, when considered in light of In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962). Therefore, it would have been obvious to one of ordinary skill in the resist art before the effective filing date of the claimed invention to easily envisage an alkyl group comprising each halide and arrive at the instant claimed iodine- or bromine-substituted hydrocarbyl with a reasonable expectation of success through routine experimentation of substituting equally suitable groups. Kamabuchi et al. also teaches resin (A) comprises an acid-unstable group in monomer (a1) [0038] such as the following formula (a1-1):

    PNG
    media_image2.png
    161
    154
    media_image2.png
    Greyscale
[0047] wherein Ra4 is a hydrogen atom or methyl group, La1 is an oxygen atom, Ra6 is an alkyl group having 1 to 8 carbon atoms, and m1 is 0-14 [0047] which is equivalent to a recurring unit having formula (a1) of instant claim 7 when RA is hydrogen or methyl, Y1 is a single bond, and R21 is an acid labile group. Kamabuchi et al. further teaches the resist composition contains a solvent (E) [0127] and other components such as surfactants [0129] (claims 11 and 12). Kamabuchi et al. also teaches the method for producing a resist pattern of the present invention is (1) a step of applying the above-mentioned resist composition onto a substrate, and (2) a claims 13-15).
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (U.S. 2018/0039173) in view of Kamabuchi et al. (JP2012137750).
Hatakeyama et al. teaches the invention provides a resist composition comprising a base polymer and an acid generator containing a sulfonium salt having the formula (1-1) or an iodonium salt having the formula (1-2), the resist composition may further comprise an organic solvent. In a preferred embodiment, the base polymer comprises recurring units having the formula (a1) or recurring units having the formula (a2) [0010-0012] (claims 1, 4, and 11):

    PNG
    media_image3.png
    279
    296
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    169
    316
    media_image4.png
    Greyscale
 [0012] which are equivalent to recurring units (a1) and (a2) respectively of instant claim 7. Hatakeyama et al. also teaches in a preferred embodiment, the resist composition is a chemically amplified positive resist composition. In another embodiment, the base polymer is free of an acid labile group. The resist composition may further comprise a crosslinker. The resist composition is a chemically amplified negative resist composition. The resist composition may further comprise a surfactant. In a preferred embodiment, the base polymer further comprises recurring units of at least one type selected from the formulae (f1) to (f3) [0010-0016] (claims 5, 8-10, and 12):

    PNG
    media_image5.png
    108
    278
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    256
    285
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    309
    312
    media_image7.png
    Greyscale
[0016] which are equivalent to acid claim 3, specifically recurring units (f1) to (f3) respectively of instant claim 6. Hatakeyama et al. further teaches in another aspect, the invention provides a process for forming a pattern comprising the steps of applying the resist composition defined above onto a substrate, baking to form a resist film, exposing the resist film to high-energy radiation, and developing the exposed film in a developer. In a preferred embodiment, the high-energy radiation is ArF excimer laser radiation of wavelength 193 nm, KrF excimer laser radiation of wavelength 248 nm, EB or EUV of wavelength 3 to 15 nm [0017-0018] (claims 13-15). Hatakeyama et al. teaches a quencher may be added to the resist compositions [0089] but does not teach a quencher comprising an ammonium salt of carboxylic acid having an iodine or bromine-substituted hydrocarbyl group.
However, Kamabuchi et al. teaches the (positive) resist composition of the present invention has an acid-unstable group and is insoluble or sparingly soluble in an alkaline aqueous solution, and is in an alkaline aqueous solution due to the action of the acid. A soluble resin, an acid generator, and a compound represented by the following formula (I) [0018]:

    PNG
    media_image1.png
    103
    308
    media_image1.png
    Greyscale
[0019] wherein R1-R4 is an alkyl group having 1 to 20 carbon atoms, an alkenyl group having 2 to 20 carbon atoms, or a saturated cyclic hydrocarbon group having 3 to 20 carbon atoms which each may have a substituent and A1 is an alkyl halide group having 1 to 6 carbon atoms [0019] which is equivalent to a quencher comprising an ammonium salt of carboxylic acid having an claim 1, specifically represented by formula (1) of instant claim 2 when R2-R5 are C1-20 hydrocarbyl groups, X2 is a single bond, m1 is 1, X1 is a single bond, R1 is a C1-C6 (m2+1)-valent aliphatic hydrocarbon group, m2 is 1-3, and XBI is iodine or bromine. Although Kamabuchi et al. teaches fluorinated alkyl is particularly preferable [0023], Kamabuchi et al. does not teach away from the selection of any other halide such as iodine or bromine as instantly claimed. A genus may be so small that, when considered in light of the totality of the circumstances, it would anticipate the claimed species or subgenus. For example, it has been held that a prior art genus containing only 20 compounds and a limited number of variations in the generic chemical formula inherently anticipated a claimed species within the genus because "one skilled in [the] art would... envisage each member" of the genus. In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962). Therefore, it would have been obvious to one of ordinary skill in the resist art before the effective filing date of the claimed invention to easily envisage an alkyl group comprising each halide and arrive at the instant claimed iodine- or bromine-substituted hydrocarbyl with a reasonable expectation of success through routine experimentation of substituting equally suitable groups. Kamabuchi et al. also teaches a resist composition comprising a compound of formula (1) provides a resist pattern having excellent resolution [abstract]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hatakeyama et al. to include the compound of formula (1) of Kamabuchi et al. in order to produce a resist pattern having excellent resolution and arrive at the instant claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP2010160446 and WO2013062080 are also obvious over at least claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Anna Malloy/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722